Citation Nr: 0008563	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-46 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
Regional Office (RO) rating action dated in February 1973.  

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been received.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARINGS ON APPEAL

The veteran and T.S., a friend (September 1993 and April 1994 
RO Hearings)
The veteran (February 1998 Video Conference)


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to August 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California, Department of 
Veterans Affairs (VA) RO.  By a rating decision dated in 
March 1995, the RO denied entitlement to TDIU benefits.  In a 
rating decision dated in November 1997, the RO found that no 
CUE existed in the February 1973 rating decision which, in 
pertinent part, granted service connection and assigned a 
zero percent rating for a disability characterized as 
lumbosacral strain.  Finally, in a rating decision dated in 
June 1998, the RO denied reopening the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal with respect to those matters.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999). 

In connection with his claims the veteran presented testimony 
at RO hearings in September 1993 and April 1994.  He withdrew 
a request for a Travel Board hearing, and instead testified 
at a videoconference hearing, accepted in lieu of an in-
person Board hearing, in February 1998.  Transcripts of those 
hearings are associated with the claims file.

The Board remanded this case in April 1997 for further 
development to include scheduling the veteran for VA 
examinations.  In April and November 1998, the Board again 
remanded the case in order to conduct additional development.  
Before the case was returned to the Board from the last 
remand it was provided to the American Legion for preparation 
of a VA Form 646.  That form was filed by the American Legion 
as of September 18, 1999.  The case was returned to the Board 
later that month.  

It appears that while the case was at the RO on the second 
remand, the veteran designated the Paralyzed Veterans of 
America (PVA) as his authorized representative, thereby 
revoking his designation of The American Legion.  However, 
the original of the power attorney (VA Form 21-22) in favor 
of PVA is of not of record.  All that is of record is a faxed 
copy of VA Form 21-22 which designates the PVA and bears the 
date August 16, 1999 as affixed by the veteran.  It does not 
contain a date of acknowledgment by the VA and bears an 
electronic transmission date of December 1, 1999, about two 
months after return of the case to the Board in late 
September 1999.  In a January 4, 2000 written presentation by 
PVA, the representative makes multiple arguments, which are 
addressed below.  

In regard to the representative's argument that a "PVA's 
service officer was not afforded an opportunity to provide 
representation in the veteran's appeals," the Board notes 
that the case was referred to The American Legion rather than 
PVA for argument prior to it being returned to the Bord in 
September 1999.  However, there is no indication that the RO 
had been advised of the change in representation at that 
time.  The Board was advised of the change on December 1, 
1999 after which it referred the case to PVA for argument; 
such resulted in the seven page presentation of January 4, 
2000.  Thus, the veteran has been afforded representation 
before the RO and the Board.  

The Board notes the representative's contention that the 
Board should "vacate that portion of its November 3, 1998 
decision which denied service connection for cervical spine 
disability."  38 C.F.R. § 20.904 (1999) provides that an 
appellate decision may be vacated by the Board upon the 
request of the veteran or his representative where there has 
been a denial of due process.  Examples provided include when 
the veteran has been denied his right to representation; when 
a statement of the case/supplemental statement of the case 
has not been provided; or where there has been a failure to 
afford the veteran a personal hearing.  As stated above, the 
veteran has been represented throughout his appeal, albeit it 
by two different organizations.  The veteran was provided 
with a statement of the case pertinent to the issue of 
entitlement to service connection for a cervical spine 
disorder prior to the Board's November 1998 denial and also 
appeared at a hearing and provided testimony pertinent to 
that issue.  Furthermore, a review of the November 1998 
decision shows that the Board considered both direct and 
secondary bases for service connection and the relevant 
regulations and case law, and does not reflect that the Board 
failed to consider pertinent information contained in the 
claims file in reaching its determination.  A careful review 
of the claims file does not reveal any due process denial 
mandating vacatur of the Board's November 3, 1998, denial of 
service connection for a cervical spine disorder.  
Accordingly, the November 3, 1998, decision remains in effect 
and is final as to the question of entitlement to service 
connection for a cervical spine disorder.  
See 38 U.S.C.A. § 7104(b) (West 1991).

The representative has additionally argued that a remand is 
warranted prior to adjudication of the veteran's claims.  
First, pertinent to the CUE issue, the representative 
characterized such as "[e]ntitlement to an earlier effective 
date for disability of the lumbar spine (CUE) and whether VA 
was negligent in failing to advise the veteran of the extent 
of his disability of the spine construed as a claim under the 
provisions of 38 U.S.C.A. § 1151," and stated that the 
Board, in April 1997, had referred that matter to the RO.  
The RO addressed the CUE matter(s) in a rating decision of 
December 1997.  The representative argues that the veteran 
was not properly notified of that determination and that such 
failure was a procedural defect requiring remedy in the form 
of remand.  However, the RO issued a statement of the case in 
May 1999 addressing CUE and received the veteran's timely 
substantive appeal.  Therefore, the issue of CUE in the 
February 1973 rating action is properly before the Board and 
it need not be remanded.  

The representative has further cited Court precedent to 
include Stegall v. West, 11 Vet. App. 268 (1998), which 
mandates compliance with Board or Court remand orders, and 
has argued that the RO did not meaningfully comply with the 
Board's prior instructions.  In sum, the representative has 
argued that VA failed to obtain hospital and/or private 
medical records identified as pertinent to the veteran's 
cervical spine and TDIU claims, and that VA failed to obtain 
complete information relevant to the veteran's service 
awards, combat status and stressful in-service experiences.  

The representative also has argued that VA did not attempt to 
obtain the name/records of the private medical doctor who 
purportedly treated the veteran for spinal complaints at the 
time of the original injury, and that as such were more 
proximate to the accident they may be significant to the 
issue of service connection for disability of the cervical 
spine.  The Board responds that the issue currently before it 
is not service connection for a cervical spine disorder, but, 
rather, whether CUE exists in the February 1973 decision not 
awarding service connection for such.  The issue of service 
connection for a cervical spine disorder was denied by the 
Board in November 1998; that decision has since become final.  
See 38 U.S.C.A. § 7104(b) (West 1991).  With respect to the 
veteran's claim of CUE in the RO's failure to service connect 
a cervical spine disorder in February 1973, that question 
must be answered based on review of evidence in the claims 
file at the time of the 1973 decision.  Thus, remand is not 
warranted to now obtain private medical records not 
considered by the RO in 1973.  

Finally, the Board notes that in its April 1997decision and 
remand, attention was first called to the veteran's CUE 
claims; that matter was referred to the RO for procedural 
action, which, as noted above, was completed.  In its 
referral language the Board cited the veteran's argument that 
"VA was negligent in failing to advise him of the extent of 
his disability of the spine" and noted that such "may be 
construed a as claim raised under the provisions of 
38 U.S.C.A. § 1151."  The Board referred such to the RO for 
appropriate action.  Specific action in the form of advising 
the veteran of the criteria to warrant a grant of 38 U.S.C.A. 
§ 1151 benefits or adjudication of that matter has not been 
conducted.  

Here, the Board again notes that service connection for a 
cervical spine disability has been denied on a direct and 
secondary basis.  Any claim of entitlement under 
38 U.S.C.A. § 1151 is a separate matter and is not 
inextricably intertwined with the CUE issue addressed herein.  
Nor was any § 1151 claim inextricably intertwined with the 
service connection issue decided by the Board in its 
November 1998 decision.  See, e.g. Kellar v. Brown, 6 Vet. 
App. 157 (1994).  A veteran may express disagreement with a 
failure to adjudicate a claim, and where he or she does so, 
such disagreement confers jurisdiction over that failure to 
adjudicate in the Board.  Archbold v. Brown, 9 Vet. App. 124, 
129 (1996).  The veteran in this case has not disagreed with 
the RO's failure to adjudicate his § 1151 issue.  Thus, to 
the extent that the veteran desires to pursue that matter, it 
is again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In a February 1973 rating decision the RO did not 
adjudicate the question of entitlement to service connection 
for a cervical spine disability; at that time the veteran had 
not filed a claim regarding the cervical spine and a cervical 
spine disability was not shown by the evidence. 

2.  The competent and probative evidence of record at the 
time of the RO's February 1973 rating decision demonstrates 
that the veteran's lumbar spine disability was manifested by 
no more than subjective symptoms; the most recent medical 
evidence at that time did not show a lumbar vertebral 
fracture.  The RO's assignment of a zero percent evaluation 
represented a reasonable application of the facts to the 
laws.

3. The veteran has not shown that the RO failed to consider 
relevant evidence or that the applicable statutory or 
regulatory provisions were incorrectly applied by the RO in 
connection with its February 1973 rating decision.

4.  In a rating decision dated in July 1993, the RO denied 
service connection for PTSD, notifying the veteran of that 
denial and his appellate rights by letter also dated in July 
1993; he did not appeal.

5.  The evidence received subsequent to the July 1993 RO 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; is either cumulative 
or redundant; and/or is not, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

6.  Service connection is in effect for degenerative joint 
disease of the lumbar spine, with a history of lumbosacral 
strain and L5 fracture, status post laminectomy at L4 to L5, 
evaluated as 40 percent disabling.  The veteran has no other 
adjudicated service-connected disabilities.

7.  The veteran has completed three years of college.  He has 
worked as a mechanic and a laborer, and has work experience 
as a clerk.  His last known employment was in or around 1992.

8.  The competent and probative evidence does not show that 
the veteran's service-connected lumbar disability is, in and 
of itself, of sufficient severity as to prevent him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for CUE in a February 1973 RO decision have 
not been met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for PTSD has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records reflect that he served in the 
United States Army from September 1970 to August 1972.  He 
was in the Republic of Vietnam from March 1971 to January 
1972.  His military occupational specialty was personnel 
specialist/clerk.  His awards and commendations include the 
Bronze Star Medal and the Army Commendation Medal, and 
service records cite participation in the Vietnam Counter 
Offensive Phase VII Campaign and an unnamed campaign. 

The reports of medical examination and history completed at 
the time of the veteran's entrance into service are negative 
for notations of defects or abnormalities of the cervical or 
lumbar spine.  The veteran denied having had back trouble of 
any kind.  In October (presumably of 1970), while at Fort 
Ord, the veteran complained of a cold with pain in the left 
shoulder further described as pain in the left scapula with 
turning his head.  Examination revealed, in pertinent part, 
tenderness over the left scapula at the medical aspect.  The 
impressions were upper respiratory infection and contusion of 
the left scapula.  

A July 20, 1972, service medical record reflects that on July 
9, 1972, the veteran was hit by an automobile while at his 
civilian place of employment and received private medical 
treatment that included traction.  Current examination showed 
mild lumbar tenderness on palpation, with negative straight 
leg raising.  The impression was back strain.  The report of 
lumbar spine X-rays noted that there was a small fracture of 
the body of L5 that extended obliquely across the anterior 
superior aspect of the vertebral body, without significant 
displacement of the fragment.  The adjacent intervertebral 
disc space was noted to be normal.  The spinous processes, 
pedicles, pars interarticularis and transverse processes 
reportedly were normal throughout the lumbar spine.  The 
veteran was referred to the orthopedic clinic.  The 
orthopedic clinic report noted that the veteran said he was 
knocked out of the way by a car two weeks earlier and had had 
low back pain since.  The pain was generalized in the 
"lumbar area," without localization or radicular symptoms.  
Physical examination was described as completely within 
normal limits.  The examiner reviewed X-rays and noted that 
they showed an old osteochondritis, epiphyseal ring, at the 
superior surface of L5 and were otherwise normal.  The 
diagnosis was residuals of back strain.  The veteran was 
placed on physical profile for one month, prohibited from 
crawling, stooping, running, prolonged standing or marching, 
jumping and strenuous physical activity.  The report of 
medical examination in August 1972 for separation indicates 
that the veteran's neck, spine, musculoskeletal system and 
psychiatric status were normal.  No psychiatric diagnoses are 
shown in the service medical records.  

In August 1972 the RO received the veteran's application for 
compensation for ankle and back sprains, the latter of which 
reportedly occurred on July 9, 1972.  He did not refer to any 
other disability at that time.  

In January 1973 the veteran was afforded a VA examination.  
General medial examination revealed that his neck was normal, 
as was his neuropsychiatric status.  On a special orthopedic 
examination, the veteran complained of low back pain and 
right ankle pain.  He reported that his low back pain started 
in July 1972 when he tried to avoid being hit by a car.  On 
examination he was noted to have a normal gait and posture, 
with good alignment of the spine.  The veteran was able to 
walk on his toes and heels and to fully squat and rise.  
Flexion of the trunk was to 90 degrees, there was good 
progression of spinal movement, and the veteran's fingertips 
could touch his toes.  Lateral flexion was to 30 degrees and 
rotation to 60 degrees, both bilaterally.  The trunk could be 
extended to 20 degrees.  Reflexes were equal and sensation 
was intact in the lower extremities.  Bilateral leg length 
and girth measurements were equal, respectively.  Straight 
leg raising was negative, as were various orthopedic tests 
except for the Fabere test, which produced ipsilateral hip 
pain.  There was pain to palpation of the lower lumbar spine.  
The report reflects no neck complaints.  An x-ray of the 
lumbar spine was interpreted as showing unremarkable 
alignment and interspaces and component parts that "also 
appear to be normal."  The clinical diagnosis was 
lumbosacral strain.  

In a rating decision dated in February 1973, the RO 
established service connection and assigned a zero percent 
evaluation for lumbosacral strain, effective August 29, 1972.  
The RO noted the in-service medical evidence regarding the 
veteran's back injury and the X-ray evidence of a small 
fracture of the L5 body.  The RO also considered the results 
of the January 1973 VA examination, including the normal X-
ray findings.  The RO also denied service connection for a 
right ankle disorder.  No other issue was adjudicated and 
there was no notation of any other issue or reference to any 
other body system.  The RO notified the veteran of that 
decision by letter also dated in February 1973, which was 
sent to the veteran's address of record.  

VA outpatient records dated from October 1972 through March 
1973, which appear to have been associated with the claims 
file in the early 1990s, indicate that the veteran sought 
treatment on a few occasions for low back pain.  In February 
1973, when he was seen at an orthopedic clinic, it was noted 
that x-rays showed a questionable chip fracture of the 
superior aspect of L5 anteriorly.

According to 1984 Desert Hospital records, received in 1993, 
the veteran was seen on March 7, 1984, complaining of having 
hurt his right shoulder playing baseball.  By way of history 
it was reported that he had had pain in the right side of his 
neck with radiation into the right arm and numbness of the 
extremity since he caught a softball overhead with his right 
hand in October 1983 and the humerus had been pulled.  The 
impression was subacute right shoulder pain of questionable 
etiology; possible cervical radiculitis; and possible 
trapezius muscle spasm.  X-rays showed a negative right 
shoulder and narrowing of the 5th and 6th cervical interspaces 
with associated spurring.  Desert Hospital records dated 
about one week later reflect a diagnosis of nerve 
impingement.  On physical therapy evaluation, the veteran 
reported pain in his neck and arm beginning in October or 
November of 1983 after reaching for a ball while playing 
softball on the hospital softball team.  He had felt a strain 
in the right shoulder girdle and upper trapezius when he 
reached for the ball.  It was noted that he had a history of 
"previous back strain."  A Desert Hospital record dated 
March 16, 1984, which was received in March 1998, reflects a 
diagnosis of cervical strain for which hot packs and traction 
were recommended.

In late 1991 the veteran was afforded an Agent Orange 
Registry examination.  A VA PTSD program intake form, 
completed in 1991, shows that he reported himself as non-
combat.  A December 1991 VA Form indicates that the veteran's 
complaints included headaches, skin problems and stomach 
problems, and that the diagnoses included PTSD.  The form is 
signed by W. Sun, M.D., an environmental physician.  

In April 1992, the veteran submitted a statement in which he 
complained of symptoms to include tingling and numbness in 
both arms and legs.  

A VA record dated May 19, 1992, reflects neurologic 
evaluation for complaints of upper and lower extremity 
numbness.  The report indicates that the veteran's symptoms 
were suggestive of carpal tunnel syndrome and pain behavior.

A VA record dated June 2, 1992, reflects evaluation by 
rheumatology for complaints of pain in the upper extremities.  
The impressions were carpal tunnel syndrome and cubital 
involvement of the ulnar nerve.  Another June 1992 record, 
which appears to be part of the Agent Orange examination and 
is signed by W. Sun, M.D., shows a diagnosis of probable PTSD 
with depression.  The final Axis I diagnosis, after 
evaluation and consideration of PTSD, was cannabis abuse, 
with an Axis II diagnosis of personality disorder, not 
otherwise specified.

In July 1992 the veteran was afforded a VA neurological 
disorders examination.  It was noted that the cause of his 
service-connected back disability was not clear.  The veteran 
reported back pain since the early 1970s.  There was evidence 
of lumbosacral tenderness.  The veteran evidenced a full 
range of back motion.  The diagnoses were musculoskeletal 
neck pain with bilateral upper extremity discomfort; right 
ulnar neuropathy, carpal tunnel syndrome; and musculoskeletal 
low back pain.  

X-rays taken by the VA in August 1992 showed hypertrophic 
degenerative joint disease at the L3 to L4 to L5 level with 
normal alignment and osteophyte formation noted at the 
adjoining terminal endplates of L3 to L4 and the L4 to L5 
pivot, and a fracture of the osteophyte at the antero-
superior terminal endplate of the L5 body.  

An MRI of the lumbar spine accomplished September 8, 1992, 
revealed lumbar spondylosis involving L4 to L5 and L5 to S1 
and disc bulging at L4 to L5 with narrowing of the spinal 
canal.    

In November 1992 the veteran complained of low back pain 
radiating to the lower extremity.  An MRI was noted to show a 
large disk protrusion at L4 to L5.

X-rays of the low back taken in February 1993 revealed lumbar 
spondylosis involving L4 to L5 and L5 to S1 and disc bulging 
at L4 to L5 with narrowing of the spinal canal.  It was 
stated that an old avulsion fracture could not be excluded.

In March 1993 the veteran underwent an L4 partial laminectomy 
with bilateral L4 to L5 diskectomy and neuroforaminotomy for 
an L4-5 disc herniation shown by MRI.  He was placed on 
temporary disability with follow-up rehabilitation scheduled.  
Later in March he reported being happy with the results of 
surgery, having no leg pain.

In April 1993 the veteran reported for a VA psychiatric 
examination.  In connection with the evaluation he reported 
having tried out to be a pitcher for the Dodgers after 
service but he didn't make the team.  From 1974 to 1978 he 
had worked as a health services clerk and in 1972 and 1978 he 
had worked as a car mechanic and electrician, ceasing to work 
because of back problems.  The veteran reported further 
injuring his back while working as a car mechanic in May 
1992.  In connection with evaluation of his back problems the 
veteran reported that he had been let go from many jobs 
because of attitude problems and that he last worked from 
April to May 1992 laying pipe in underground excavations, 
stating that he was not able to continue due to back 
problems.  The veteran complained of being unhappy and having 
been physically abused by his older brother as a child.  He 
reported that while in Chu Lai he was exposed to constant 
incoming rockets and mortar rounds, that he had to stand 
perimeter guard, that he was on a courier mission from Danang 
to Saigon in an airplane where two out of four engines were 
on fire, and that he was in typhoon Hester and was almost cut 
in half by a flying piece of sheet metal in October 1971.  He 
complained of sweating without cause, having lapses of 
concentration, sleep disruptions, anxiety and queasiness.  
The veteran further related that prior to discharge he went 
to see a physician with complains of flashbacks, insomnia and 
an uncomfortable feeling in his stomach.  The VA examiner 
noted that the veteran was unable to give other symptoms of 
PTSD.  The diagnostic impression was no mental disorder.  The 
examiner stated that the veteran "shows some symptomatology 
of the post-traumatic stress disorder syndrome, but it is not 
felt by this examiner that he meets the criteria for that 
disorder."

In the spring of 1993 the veteran was also afforded a 
psychiatric and psychological evaluation, which included the 
Minnesota Multiphasic Personality Inventory.  He reported 
psychological stress from exposure to war movies, feelings of 
detachment or estrangement from others and difficulty falling 
or staying asleep.  He also reported using marijuana daily.  
Test results indicated depression, physical and mental 
dullness, malaise, authority problems, social alienation, 
emotional alienation, narcissism, somatic concerns and 
mistrust.  The PTSD scale was not elevated to significance.  
It was noted that information gained during the clinical 
interview and the results of psychological tests did not 
support a diagnosis of PTSD.  Both the examining psychiatrist 
and psychologist concluded that there were no Axis I or Axis 
II diagnoses or conditions.  

In a rating decision dated in April 1993, the RO denied 
entitlement to an increased evaluation for the veteran's 
service-connected lumbar spine disability, to include 
consideration of claimed associated neurologic defects.  The 
rating decision notes disabilities including post-operative 
cervical spondylosis as nonservice-connected.  

A VA record dated May 20, 1993, shows evaluation by 
neurosurgery for complaints of back and neck pain.  The 
impression was cervical and lumbar spondylosis.

In July 1993 the veteran began physical therapy.  A VA 
outpatient record dated August 26, 1993, shows that his 
complaints included pain in his lower back radiating to the 
right side.  He was stated to be unable to work until at 
least December 1993.

In a decision dated in July 1993, the RO denied service 
connection for PTSD, based on the absence of a diagnosis of 
PTSD.  The RO notified the veteran of that denial in July 
1993.  

In a letter dated in September 1993, T. C., M.D., a VA 
physician, reported the veteran's history of two major spinal 
surgeries within the prior year due to severe cervical spine 
multilevel spondylosis with secondary cervical myelopathy and 
bilateral radiculopathy and a large L4 to L5 herniated disk 
with secondary spinal canal stenosis and radiculopathy.  Dr. 
T.C. reported that the veteran underwent diskectomy of the 
cervical spine in September 1992 and lumbar laminectomy and 
bilateral neural foraminotomies in March 1993.  Dr. T.C. 
stated that the veteran was improving but was still not able 
to return to work due to gait disturbances and necessary 
recuperation for lumbar problems.

In September 1993 the veteran presented testimony before an 
RO Hearing Officer.  At that time the veteran reported having 
had "absolutely no problems with [his] back or neck other 
than some discomfort after physical stress until 
approximately December or January '91, '92."  He denied 
significant post-service injury, stating that he believed his 
post-service symptoms represented deterioration from the in-
service accident.  September 1993 Hearing Transcript at 2.  
During the hearing the veteran and his representative argued 
that the report of VA examination conducted in January 1973 
did not relate to him or his disability.  September 1993 
Hearing Transcript at 1, 5.  The veteran reported having 
worked primarily as an auto mechanic after service, stating 
that he also had done some office work.  He denied post-
service employment injuries and testified that he had last 
worked as a laborer for an underground construction company, 
directing the back-up operator.  September 1993 Hearing 
Transcript at 3.

A VA record dated October 21, 1993 notes that the veteran was 
status post lumbar surgery.  He complained of headaches and 
upper extremity problems and the examining physician noted 
persistent myelopathy.  

VA outpatient records dated from February 1994 reflect 
complaints of joint discomfort.  The veteran was evaluated in 
rheumatology on February 11, 1994, at which time diagnoses of 
severe cervical stenosis with radiculopathy, nonarticular 
rheumatism, and severe cervical and lumbar spine degenerative 
changes were indicated.  

In March 1994 the veteran was granted Social Security 
Administration (SSA) disability benefits effective from May 
1992.  It was found that he veteran's education was in excess 
of high school and he had vocational experience as an auto 
mechanic and hospital insurance representative.  It was noted 
that the veteran alleged that the date of onset of his 
disability was in May 1992 due to cervical spondylosis and 
that he complained of low back and neck pain and weakened 
strength in the upper extremities.  The SSA found that the 
veteran had severe degenerative disc disease of the cervical 
spine, along noting that he had undergone cervical and lumbar 
spine surgery.  He still complained of burning pain in the 
shoulder area, lower back and central back as well as muscle 
spasms.  The SSA found the veteran to be limited to a 
substantially less-than-sedentary range of work, being 
limited in lifting, standing, walking, sitting and also 
having nonexertional limitations to include no frequent 
turning of his head.  

In April 1994 the veteran presented testimony before an RO 
Hearing Officer, providing statements relevant to his 
continued low back pain and neck problems similar to those 
offered in September 1993.  

A VA occupational therapy record dated June 15, 1994 notes 
that the veteran had worked as an automechanic until two 
years earlier.  He complained of shoulder problems.  Later 
that month it was noted that he had a history of injury to 
his back and neck 22 years earlier.

In July 1994 the RO continued to deny service connection for 
a cervical spine disorder and recharacterized the veteran's 
service-connected the low back disability as degenerative 
joint disease of the lumbosacral spine with lumbosacral 
strain, rated under Diagnostic Code 5010-5295.  A 20 percent 
rating was assigned from November 13, 1992; a 100 percent 
rating under 38 C.F.R. § 4.30 from March 4, 1993, and a zero 
percent rating from October 1, 1993.  

In July 1994, the veteran reported working in the yard with 
resulting discomfort.  VA outpatient reports dated in August 
1994 include a report of a lumbar spine x-ray showing 
degenerative changes.  Bone density testing in September 1994 
showed osteoporosis at L4 and L5.  

In a statement received in October 1994, the veteran argued 
that VA "refuses" to acknowledge the service-connected 
status of his lumbar spine fracture and to change his 
disability status accordingly.  However, an October 1994 
rating decision acknowledged the fracture of L-5 as part of 
the service connected disability and assigned a 20 percent 
rating from October 1, 1993 under Diagnostic Code 5295-5293. 

On November 2, 1994, the veteran was evaluated for 
hyperlipidemia and osteoporosis.  A VA report of neurosurgery 
evaluation dated November 10, 1994, indicates that the 
veteran did not take his pain medication.  He mostly 
complained of low back pain.  The examining physician noted 
continued limitations imposed by the veteran's cervical 
myelopathy.  A neurosurgery clinic report dated December 21, 
1994, notes that the veteran had had cervical and lumbar 
spine surgery, as a result of which his chronic pain and 
weakness had improved.  It was noted that nevertheless he was 
not able to work because of limited strength in carrying out 
physical jobs and pain which was increased with effort.  In 
conclusion the veteran was noted to have mild to moderate 
cervical spondylitic myelopathy.   

In the veteran's application for TDIU benefits, received in 
January 1995, he reported last working in May 1992 as a 
laborer, with a past history of work as an automechanic.  He 
reported that he had attended three years of college and had 
extensive training in the automotive mechanic field.

In January 1995 the veteran presented for VA examinations.  
The VA examiner evaluating the veteran's neurologic status 
reviewed the claims file.  The veteran described his in-
service accident, reporting that he had been struck by a car 
and tossed onto the car's hood and then on the ground.  The 
examiner noted that eleven years later the veteran's symptoms 
were first recorded and consisted of weakness of the right 
shoulder.  He subsequently developed symptoms affecting his 
extremities and back.  On examination, gait, cerebellar 
function, and muscle strength and sensation in the upper and 
lower extremities were all within normal limits.  There was 
evidence of moderate hyperreflexia in both upper and lower 
extremities.  The examiner cited recent diagnostic and 
clinical test results.  He summarized that the veteran's 
symptoms started with right shoulder weakness eleven years 
after his in-service motor vehicle accident and noted that 
MRI's documented congenital cervical spinal stenosis and 
lumbar disc herniation.  The veteran complained of recurrent 
numbness in his hands and feet, frequent urination and a loss 
of potentia and fatigue.  The VA examiner stated that the 
veteran continued to have symptoms of cervical myeloathy 
including the loss of potentia, frequent urination, and 
numbness of the hands and feet.

A VA spinal examination was also conducted in January 1995.  
The examiner noted that the veteran sustained a lumbosacral 
fracture during service and that after discharge the veteran 
worked as an automechanic for a 20-year period.  The examiner 
noted the veteran had congenital narrowing of the spinal 
canal and was diagnosed as having osteoporosis of the spine 
at L4 to S5.  The examiner also noted that the veteran had 
been told he had carpal tunnel syndrome and a right ulnar 
neuropathy.  The veteran complained of weakness, fatigue, and 
some tingling and loss of feeling in the low back.  There was 
no postural abnormality or fixed deformity of the lumbar 
spine noted.  There was evidence of moderate spasticity 
palpable in the paralumbar area.  The veteran had forward 
lumbar flexion to finger tips above the knees, extension to 
20 degrees, left lateral flexion to 25 degrees, right lateral 
flexion to 15 degrees, left rotation to 40 degrees and right 
rotation to 35 degrees.  The diagnoses were status following 
fusion of the cervical spine for spinal stenosis and status 
following laminectomy and foraminotomy at the L4 to S5 level.  
In pertinent part, the examiner stated:

It does seem also that the fracture that 
the patient is concerned with is a chip 
fracture and not a compression 
fragmenting fracture of the vertebral 
body.  If it were a chip fracture as the 
records indicate, then it would seem that 
the residual problems would be rather 
minor rather than of great significance.  
A chip fracture would be expected in the 
normal course of events to go ahead and 
heal with a minimal of permanent 
discomfort.

A VA MRI dated February 9, 1995 revealed an L4 to L5 disc 
protrusion/extrusion and a suspected central and right 
paracentral L5 to S1 disc protrusion.  The latter was 
compared with earlier MRI reports and noted to be new.  On 
February 16, 1995, the veteran was seen at the neurosurgery 
clinic for complaints of right gluteal hip pain, low back 
pain and intermittent right lower leg and posterior thigh 
pain with exertion.  He reported his neck pain as improved.  
The impression was cervical spondylitic myelopathy, slightly 
improved with surgery; and low back pain, status post 
surgery.  It was noted that the veteran was improved after 
surgery but that he still was unable to work through June 30, 
1995.  On February 28, 1995, the veteran was seen at the 
preventative medicine clinic; assessments were 
hypercholesterolemia and degenerative joint disease.

The claims file contains an April 1995 VA opinion by a 
physician who reviewed the claims file and noted that the 
veteran was diagnosed with back strain during service, that 
in-service x-rays showed a small fracture of L5 without 
displacement of the fragment, and that examination during 
service revealed no radiculopathy.  The physician noted that 
the in-service lumbosacral strain should have been considered 
acute.  The physician noted recent medical evidence beginning 
in 1991 showing treatment for degenerative disc disease of 
the cervical spine, as well as shoulder pain, osteoarthritis 
of multiple joins and cubital tunnel syndrome, all stated to 
be unrelated to the veteran's acute lumbar injury in service.  
The physician stated that lumbosacral strain in 1972 with no 
continuity unti1 1992 "[w]ould not develop to degenerative 
disc disease."

A memorandum dated in May 1995 summarizes a telephone 
conversation with the veteran.  In pertinent part, the 
veteran said that he would have lived his life differently 
with less physical stress resulting in fewer problems had he 
known that he had a fractured spine in 1973.  He argued that 
VA was at fault for not notifying him that he had a bone chip 
at L5 in 1973.  

A VA medical record dated June 1, 1995 indicates that the 
veteran had a history of severe cervical spondylosis 
myelopathy and that he would continue to have cervical 
myelopathy as well as chronic low back pain and needed 
training for a non-physical job.

On October 15, 1995, the veteran was evaluated at a VA 
mineral metabolism clinic.  His symptoms of low back pain 
were noted to be neurologic in nature.  The assessment was 
osteopenia.  On October 17, 1995, a bone density study was 
accomplished, revealing lumbar osteoporosis.  In November 
1995, he complained of a popping sensation in his low back.  
Examination revealed no lower extremity motor deficits and no 
Babinski sign.  An MRI revealed lumbar spondylosis involving 
the L4 to L5 and L5 to S1 discs.  

In a rating decision dated in February 1996, the RO denied 
service connection for a cervical spine disability.  

In March 1996, the veteran complained of right leg pain and 
lower back pain.  The assessment was osteopenia and 
degenerative disc disease.  On March 14, 1996 he appeared at 
the neurosurgery clinic and complained of pain in his right 
buttock and right lower extremity.  On March 29, 1996, CT 
scan of the veteran's lumbar spine showed an L4 to L5 disc 
bulge with central to right paracentral disc protrusion 
compressing the right L5 emerging nerve root.  There was also 
evidence of mild-to-moderate bilateral neuroforamen stenosis 
secondary to disc bulge and facet hypertrophies and evidence 
of L5 to S1 bilateral facet hypertrophy.  

On June 18, 1996, the veteran was seen at the rehabilitation 
clinic with complaints of neck, shoulder, back and bilateral 
leg pain.  

A VA bone study completed in July 1996 resulted in a 
diagnosis of osteopenia of the femoral neck.  On July 22, 
1996, the veteran reported increased low back pain and 
cessation of physical therapy exercises for several days due 
to pain.  Records dated from July 22 through August 5, 1996, 
reflect ongoing physical therapy.  On August 5, 1996, the 
veteran was discharged from physical therapy for low back 
pain, with a notation that he was inhibited from performing 
lumbar extension due to severe pain.

VA records reflect that on September 5, 1996, the veteran was 
noted to be unable to work in a physical job and to be off 
work until December 31, 1996.  On September 24, 1996 he was 
seen in the rehabilitation clinic with complaints of 
increased numbness in his arms and legs.  He still had 
increased reflexes and decreased sensation in his left foot.  
No atrophy was noted.  The assessment was evidence of 
peripheral neuropathy.  He was referred for EMG follow-up 
with neurology.  Later in September 1996 the veteran was 
noted to be doing fine.

In October 1996, the veteran was seen at the VA complaining 
of numbness in his buttocks and feet when sitting too long 
and that his back sometimes popped when arising, sending pain 
into his lower extremities.  The examining physician noted 
that the veteran continued to have symptoms of cervical 
myelopathy.  Examination revealed severe hyperalgesia of the 
lower extremities, with normal lower extremity strength.

A VA treatment note dated November 22, 1996, notes that the 
veteran was disabled and unemployed since May 1992 and was 
receiving SSI.  Later in November, the veteran reported using 
marijuana for therapeutic purposes and stated that as he was 
a naturalist he did not want to take prescribed medications.  

In February 1997 the veteran submitted a copy of an undated 
letter signed by Dr. Sun, the VA environmental physician, 
thanking the veteran for his "recent" participation in the 
Agent Orange Registry and advising him that he had Vietnam 
Era Service Related Post Traumatic Stress Disorder.

On June 5, 1997, the veteran's cervical myelopathy was 
evaluated at the VA neurosurgery clinic.  The impressions 
were chronic cervical myelopathy; status post anterior 
cervical diskectomy and fusion; status post cervical 
laminectomy; and status post lumbar laminectomy.  The 
physician noted that the veteran was unable to work at a 
physically demanding job and was in need of vocational 
rehabilitation.  

In June 1997 the veteran was afforded VA orthopedic (spine) 
and neurological examinations.  The orthopedic examiner 
reviewed the Board's remand and medical records presented by 
the veteran, noting that the veteran reported that in 1972, 
while directing traffic during service, he was struck by a 
car and was thrown backwards onto his back and neck, injuring 
his back.  It was noted that he was seen for lumbar problems 
but that, according to him, his injury was to the cervical 
spine as well.  The veteran complained of current symptoms of 
muscle spasm, numbness and tingling in his upper extremities, 
neck cramping, burning in his back and constant low back pain 
with radicular symptoms down the right leg.  The examiner 
noted no postural abnormalities and the back musculature was 
well developed.  There was evidence of mild paraspinal muscle 
spasm and tenderness to palpation.  The veteran had forward 
flexion of the back to 45 degrees, backward extension to 
15 degrees, bilateral lateral flexion to 30 degrees and 
bilateral rotation to 45 degrees.  The examiner stated that 
the veteran seemed to reflect pain with ranges of motion by 
grimaces and expressing pain.  There were some definite long 
tract findings of neurologic involvement, with four to five 
beats of clonus in both legs.  Deep tendon reflexes were 
three plus in both lower extremities.  Sensation was 
decreased diffusely and not in a definite dermatomal pattern; 
rather it was more in a stocking-glove type of distribution.  
There was no motor strength deficit.  The diagnoses were 1) 
multi-level cervical spondylosis, with definite neurologic 
involvement with some myelopathy remaining; and 2) status-
post L4 to L5 laminectomy and decompression, with lumbar 
spondylosis and continued neural foraminal stenosis with 
nerve root impingement at L5.  The examiner expressed the 
opinion that the veteran would not be able to function as a 
laborer and probably should have a lifting restriction of 20-
to-25 pounds and that his repetitive activities should be 
limited.  The examiner commented that the veteran did not 
have spondylolysis and had no defect of the pars 
interarticularis; however, he did have spondylosis.  

A VA peripheral nerves examination was conducted in June 
1997.  The veteran's relevant history was noted to include an 
automobile accident in service that caused him to bounce off 
the hood of another car, landing on his entire back with 
resultant back pain but no neck symptoms.  The veteran 
reported injuring his shoulder while playing softball in 
"1982" and subsequently developing shoulder symptoms.  The 
veteran demonstrated limited neck motion and decreased 
sensitivity in the upper and lower extremities, in an 
inconsistent distribution.  The examiner noted that the 
veteran stood with great effort and with an "apparent" 
antalgic quality, complaining of pain in the right 
lumbosacral region.  That area was tender to palpation.  
Walking straight was noted to be slow and effortful but there 
was no ataxia and the veteran appeared to be more relaxed and 
showed more gait dexterity when talking about his back pain.  
He could walk on his heels and toes with "apparent" effort.  
The examiner concluded that the veteran's strength was 
excellent, that there was no evidence for organically based 
weakness in the upper or lower extremities and that there was 
no neurologic evidence to indicate radiculopathy.  The 
examiner stated that the body rotation/pain reaction (Waddell 
maneuver) could not be explained on the basis of 
physiological abnormality.  In regard to the low back, the 
examiner stated that there was no evidence of radiculopathy 
and that the lumbar canal stenosis would not be the basis for 
the veteran's low back complaints.  

On July 28, 1997, the veteran complained of weakness in his 
hands and chronic low back pain.  A note dated July 29, 1997, 
indicates that the veteran was permanently disabled.  The 
author referred to the note of June 5, 1997, reported above.  

In August 1997 a VA physician reviewed the reports of the VA 
examination completed in June 1997 and the claims folder and 
prepared an addendum, noting in part that the veteran 
appeared to have a significant functional deficit regarding 
both his lumbar and cervical spine and that either of the two 
by itself would limit the patient's ability to maintain 
gainful employment as a laborer.  In a September 1997 report, 
the VA physician who performed the June 1997 peripheral 
nerves examination indicated that the veteran had multi-level 
degenerative joint disease without clinical myelopathy, 
radiculopathy or cervical pain; that there was no organic 
evidence of limitation on the veteran's ability to secure or 
follow a gainful occupation based on a lumbar spine 
condition; and that neither the veteran's lumbar nor cervical 
spine problems precluded gainful employment.

In November 1997, the RO received the veteran's service 
personnel records which, in part, reflect that he was awarded 
the Bronze Star Medal for meritorious service in connection 
with military operations against a hostile force.  Records 
show his military duties as company clerk.

In January 1998, the veteran was evaluated for problems 
listed as 1) chronic low back pain and muscle spasm, stated 
not to be well controlled with medication; 
2) hypercholesteremia; and 3) chronic cervical myelopathy.  
His medications were increased.

In January 1998, the RO received duplicate copies of VA 
progress notes reflecting evaluation for of the veteran for 
PTSD in September 1991.  A newly received record dated in 
December 1991 reflects that the veteran was advised that he 
did not qualify for VA's program as "he does not have 
PTSD."  He was referred to job retraining.  Also received is 
a consultation record dated June 14, 1993, at which time the 
veteran was re-evaluated for PTSD at his request.  The 
conclusion was that the veteran "does not meet the criteria 
for a diagnosis of PTSD, nor does he meet the criteria for 
treatment in the PTSD program...."  The intake form shows a 
history of alcohol and varied drug use starting in service.  
The veteran reported cessation except for marijuana, which he 
used daily.  Other reports note that the veteran was 
stationed in Chu Lai during Typhoon Hester and that he 
escaped injury.  He denied other traumatic events in Vietnam.  
The diagnoses were cannabis abuse and a non-specified 
personality disorder and/or paranoid features without 
diagnosed personality disorder; the Axis IV stressors were 
listed as job loss.

In February 1998, the veteran testified at a videoconference 
hearing conducted in lieu of an in-person Travel Board 
hearing.  He cited instances in the claims file evidence 
where he was quoted as "saying or not saying something that 
is totally inconsistent with the records and reports."  The 
veteran also cited physicians' references as being incorrect 
or incomplete.  Transcript at 8-9.  The veteran testified 
that "[s]tatements of examiners have been changed to give an 
opposite impression of what was actually said.  Also half of 
one statement was used and cut off in the middle to again 
give an opposite impression."  Transcript at 10.  The 
veteran specifically cited the RO's report of an outpatient 
record dated in October 1996 and the June 1997 examination 
report.  Transcript at 10-11.  The veteran continued to 
express dissatisfaction with the RO's handling of the case, 
arguing that their review was inaccurate or incomplete.  The 
veteran reported that he stopped working in May 1992 after a 
progressive loss of feeling in his hands due to the 
compression of his cervical spine.  He stated that he had 
three years of college attendance and studied computers, 
finance and business administration.  Transcript at 22 -23.  
Additionally, the veteran reported symptoms of pain and spasm 
relevant to his spine, and intermittent sciatica and numbness 
in his hands and feet, especially with activity or prolonged 
sitting.  He stated that he took the maximum allowable 
medication and used a heat-type rub for his back pain.  
Transcript at 24.  He reported having difficulty driving due 
to pain and numbness in his buttocks and lower extremities.  
Transcript at 25.  The veteran related that in connection 
with receiving SSA benefits, a vocational expert concluded 
that due to problems with sitting for long periods there was 
not even a sedentary job that he could perform.  Transcript 
at 28.  

In April 1998, the Board remanded the veteran's case for 
further development.  

VA outpatient records were received in May 1998 reflect that 
in February and May 1995 the veteran was treated for 
arthritis and cholesteremia, as well as for complaints 
relevant to his cervical spine.  

In June 1998, the RO advised the veteran that no new and 
material evidence had been received to warrant reopening his 
PTSD claim.

The claims file contains VA outpatient treatment records 
dated in December 1998, reflecting that the veteran was seen 
for complaints of radiating nuchal pain and bilateral lower 
extremity numbness.  The veteran also complained of spasms.  
His history of spinal history was noted and it was noted that 
after each surgery he had improved but continued to have 
persistent cervical myelopathy.  It wax also noted that he 
had bilateral ankle clonus, more on the right, and bilateral 
brisk deep tendon reflexes which the physician noted were 
explainable by the veteran's long-standing myelopathy before 
the first cervical decompression surgery.  The veteran was 
noted to complain of low back and leg pain and numbness.  X-
rays were reported to show the surgery changes but that the 
amount of "SCS" above that level was mild to moderate.  The 
examiner also noted that the veteran had persistent cervical 
spondylitic myelopathy and cervical and lumbar radiculopathy.  
It was opined that he could not do "physical jobs" and that 
he should avoid physical efforts such as bending over or 
squatting, and prolonged activities.

In a January 1999 statement, the veteran stated that after a 
hearing in April 1994 the hearing officer decided that CUE 
had occurred in the October 1973 rating decision that failed 
to consider an L-5 fracture as service connected.  The 
veteran reiterated that the error occurred when the RO did 
not consider the fracture as service connected, arguing that 
if X-rays taken in 1972 and 1973 did not coincide, the RO 
should have had the veteran examined further before making a 
decision.  He also argued that he was never advised of the 
fracture or advised to avoid physically demanding employment 
such as an auto mechanic and again questioned why he had not 
been provided with the 1973 x-ray reports, and why his claims 
had been continually denied and evidence ignored.  

In a decision dated in May 1999, the RO implemented the 
Board's November 1998 decision and increased the rating 
assigned for the service-connected lumbar spine disability, 
from 20 percent to 40 percent, effective April 8, 1992.

CUE

Pertinent Regulations

A claim of CUE is a collateral attack on a final RO decision.  
Smith (William) v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994).  Previous determinations which are final and binding 
will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Analysis

First, the Board will address the veteran's argument that the 
RO's failure to service connect a cervical spine disorder at 
the time of the February 1973 rating decision constitutes CUE 
in that decision. 

The laws applicable in February 1973 provide that service 
connection is granted for a disability when the facts, shown 
by evidence, establish that the particular disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 310 (1970); 38 
C.F.R. § 3.303 (1973).  

In this case the RO did not adjudicate an issue of service 
connection for a cervical spine disability in the February 
1973 rating decision.  In fact, the veteran had not expressed 
any intent to claim service connection for a cervical spine 
disability and there was no evidence of such a disability at 
that time.  On his claims form the veteran cited a "sprained 
back" that occurred in July 1972, which coincides with the 
low back injury for which service connection was granted.  
Also of record at the time of the 1973 rating decision was a 
report of a January 1973 VA examination in which the veteran 
reported low back and ankle problems, with a diagnosis of 
lumbosacral strain stated.  The veteran said nothing about 
his neck and no neck problems were noted.  Thus, at the time 
of the February 1973 rating decision, there was neither a 
claim nor anything in the evidence of record to suggest that 
the veteran then had a neck disorder related to service or 
otherwise.  

VA regulations, including those effective in 1973, provide 
that "A specific claim in the form prescribed by the 
Secretary . . . must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by the Secretary."  Even where an informal 
claim is recognized, such must indicate an intent to apply 
for a benefit and identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (1972, 1999).  

As the veteran did not claim entitlement to service 
connection for a cervical spine disability and there was no 
evidence that he had ever had such a disability, the RO did 
not address that matter in February 1973.  Therefore, the 
February 1973 rating decision contains no determination as to 
a cervical spine disability (since such a claim had not been 
raised) and there cannot be any valid claim of CUE for 
failure to grant service connection for a cervical spine 
disability, which at the time of the 1973 rating decision was 
not even shown to exist.  

The veteran has also argued that CUE exists in the February 
1973 rating decision in regard to the rating assigned by the 
RO for the lumbar spine disability.  The thrust of his 
argument is that the doctor who performed the January 1973 VA 
examination erred by failing to diagnose a vertebral fracture 
inasmuch as one had been noted during service and that the 
February 1973 rating decision also was erroneous in failing 
to grant service connection for a vertebral fracture.  

In its February 1973 decision, the RO considered the service 
medical records and the report of VA examination conducted in 
January 1973.  Although among the service medical records 
there is a July 21, 1972, X-ray report noting that the 
veteran had a small fracture of the body of L5, the service 
medical records contain a subsequent orthopedic consultation 
report indicating that the orthopedist apparently looked at 
the films and saw an "old" osteochondritis with an 
epiphyseal ring at the superior surface of L5.  The 
orthopedist made no mention of visualizing any vertebral 
fracture, and only diagnosed residuals of back strain.  
Moreover, there were no pertinent findings on the service 
separation examination.  On the initial VA examination, the 
veteran's gait and posture were normal and no findings of any 
neurologic involvement were noted.  X-rays of the lumbosacral 
spine were interpreted as normal and the clinical examiner 
diagnosed only lumbosacral strain.  This was the evidence of 
record at the time of the February 1973 rating decision.  

Thus, although there was some service medical evidence of an 
L5 fracture, there was subsequent in-service and post-service 
medical evidence (the latter being the January 1973 VA 
examination) not showing a fracture.  The RO noted this in 
the February 1973 rating decision.  Thus, it can not be said 
that the correct facts as they were known were not before the 
RO or that the RO made an undebatable error.  Rather, the 
veteran's arguments go more to the weighing of the evidence 
and the fact that the RO placed greater weight on the 
evidence that was more recent and did not show a vertebral 
fracture.  This was clearly a matter of rating judgment.  
Additionally, even if the February 1973 examiner made a 
diagnosis that was later shown to be faulty, the RO's 
reliance on the diagnosis would not constitute CUE since it 
would have been based on the facts as they were known at that 
time.  Accordingly, the RO's characterization of the low back 
disability as lumbosacral strain, rather than as a vertebral 
fracture, and the 1973 grant of service connection for only 
lumbosacral strain were supported by the in-service 
orthopedic consultation report and the initial VA diagnosis.  
It can not be said, then, that there was CUE in the February 
1973 rating decision based on the RO's failure to grant 
service connection for residuals of a vertebral fracture.   
The Board finds that the RO's characterization of the back 
disability as lumbosacral strain was consistent with the 
evidence as was the assignment of a zero percent evaluation 
under Diagnostic Code 5295, for slight subjective symptoms, 
i.e., the veteran's manifested pain.  A disagreement with a 
weighing of the evidence cannot amount to CUE.  Accordingly, 
the veteran's claim is denied.

Service Connection

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, the award of service connection for PTSD, requires 
three elements:  (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and, (3) medical evidence 
of a causal nexus between current symptomatology and the 
specified claimed in-service stressor.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The Court found that DSM-IV altered the 
criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  The Court further found 
that where there was "undisputed, unequivocal" diagnoses of 
PTSD of record, and the Board did not make a finding that the 
reports were incomplete, the adequacy of the stressor had to 
be presumed as a matter of law.  (The concurring opinion goes 
further and states that the case also holds that where there 
is an "unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Id. at 153).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 1991);  
38 C.F.R. § 20.1103 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); see also Hickson 
v. West, 12 Vet. App. 247 (1999).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

The RO, in its July 1993 decision, denied service connection 
for PTSD.  As the veteran did not timely appeal, that 
determination became final.  Thus, new and material evidence 
is required to reopen the veteran's claim.

The basis for the RO's July 1993 denial was that no competent 
diagnosis of service-related PTSD was shown in the record.  
The Board has carefully reviewed the additional evidence 
received since that time; however, none of that evidence is 
sufficiently new and material to warrant reopening the 
veteran's claim.

The representative argues that service records pertinent to 
the circumstances upon which the veteran was awarded the 
Bronze Star and Army Commendation Medals have not been 
secured.  In fact, the record contains the General Orders 
showing that the veteran received the Bronze Star Medal for 
meritorious service in connection with military operations 
against a hostile force.  Although a review of the file does 
not reflect why the veteran was awarded the Army Commendation 
Medal, as discussed in the decision portion below, the 
veteran's PTSD claim is herein denied based on the absence of 
new and material evidence showing a competent medical 
diagnosis, and not based on the lack of stressor verification 
or sufficiency.  The representative argues that the RO denied 
service connection for PTSD "without contemporaneous expert 
medical psychiatric opinion," and that the Board should 
fulfill its duty to the veteran and obtain service records 
pertinent to the veteran's awards, and then schedule a 
psychiatric examination for the veteran.  However, in the 
absence of new and material evidence to reopen and the 
presentation of a well-grounded claim, there is no duty to 
assist the veteran and order such development.  Morton v. 
West, 12 Vet. App. 477 (1999). 

First, the Board notes receipt of additional statements by 
the veteran and through his representative, which in part 
recount the veteran's argument that he has PTSD related to 
incidents of service.  He has reported symptoms and stressful 
events, but that recounting is not new.  Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1991).  If the evidence is found not to 
be "new," the analysis ends there; its materiality is not 
relevant.  Smith v. West, 12 Vet. App. 312 (1999).  In any 
case, the record does not reflect that the veteran possesses 
a recognized degree of medical knowledge that would render 
his opinions on medical diagnoses or causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court, in 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), extended the 
principal of Grottveit v. Brown, 5 Vet. App. 91 (1993), to 
hold that if lay assertions of medical causation will not 
suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a), it necessarily follows 
that such assertions cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.  The veteran's own 
assertions as to the existence of service-related PTSD are 
therefore insufficient to reopen his claim.  

Subsequent to 1993, the RO also received service personnel 
records, to include the documentation for the veteran's 
Bronze Star.  Those records are new, but they do not contain 
a competent diagnosis of PTSD.  The Board recognizes that 
they are presented as evidence speaking to the veteran's 
combat status.  However, they do not show that the veteran 
received medals indicative of combat; rather his Bronze Star 
was for meritorious service.  In any case, absent a competent 
diagnosis of PTSD the question of stressor verification does 
not arise.  See Cohen, supra.  Thus, although the additional 
evidence is new, it is not material to the basis of the RO's 
denial.

The Board also recognizes that extensive additional medical 
evidence has been associated with the claims file since July 
1993.  Copies of records pertaining to the veteran's Agent 
Orange examination, which reflect diagnoses of PTSD, 
unsupported by any psychiatric examination reports, were of 
record at the time of the unappealed July 1993 rating 
decision.  Thus, they are not new.  The veteran has also 
submitted a copy of a letter signed by Dr. Sun that refers to 
his "recent" participation in the Agent Orange Registry, 
which was in late 1991.  While the letter refers to the 
veteran having Vietnam Era Service Related Post Traumatic 
Stress Disorder, the actual Agent Orange examination records, 
including a list of diagnoses signed by Dr. Sun, were on file 
at the time of the unappealed rating decision.  Thus, the 
letter is only cumulative of information previously of 
record.  It is based upon and restates information on file in 
July 1993.  Also of record at the time of the prior denial 
were the reports of comprehensive psychiatric and 
psychological evaluations in early 1994 showing that the 
veteran did not have PTSD.  Additional newly-received 
evaluation reports tend to show that the veteran does not 
have PTSD.  A newly received record dated in December 1991 
reflects that the veteran was advised that he did not qualify 
for VA's program as "he does not have PTSD."  He was 
referred to job retraining.  Also received is a consultation 
record dated June 14, 1993, at which time the veteran was re-
evaluated for PTSD at his request.  The conclusion was that 
the veteran "does not meet the criteria for a diagnosis of 
PTSD, nor does he meet the criteria for treatment in the PTSD 
program...."  A PTSD intake form shows a history of alcohol 
and varied drug use starting in service, with ultimate 
diagnoses of cannabis abuse and a non-specified personality 
disorder and/or paranoid features.  The Court has held that 
evidence which is unfavorable to the veteran's case may not 
"trigger a reopening" of the claim.  Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).  

It must be emphasized that the question in this appeal is not 
one of the veteran's combat status, stressor verification or 
nexus of PTSD to claimed in-service events; rather, it is 
whether there has been new and material evidence sufficient 
to show that the veteran has PTSD.  Such evidence is lacking 
and, therefore, the claim is not reopened and the merits are 
not reached.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  No such 
evidence has been identified in the instant case.

TDIU

Pertinent Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1998).  The question in a total rating case 
based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

Because the veteran's only service-connected disability is 
his lumbar spine disorder evaluated as 40 percent disabling, 
the schedular criteria for assignment of a total disability 
rating based on individual unemployability are not met.  
38 C.F.R. § 4.16(a).  In this regard, the Board has carefully 
examined all of the evidence of record and finds that the 
veteran's current disability rating is appropriately assigned 
as reflected in the Board's November 1998 decision pertinent 
to that matter.  Subsequent to that time VA has not received 
evidence probative of an increase in the veteran's level of 
lumbar disability.  Moreover, the veteran has no other 
adjudicated service-connected disabilities.

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).

Before TDIU may be granted, there must also be a 
determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age or any nonservice-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Assignment 
of a TDIU rating requires that the record reflect some factor 
that "takes the claimant's case outside the norm" of any 
other veteran rated at the same level.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

In this case, the competent and probative evidence is clear.  
First, despite his in-service back complaints, the veteran 
was able to maintain employment in manual labor and in the 
automotive repair industry for many years.  The record also 
shows that he had experience in office-type work, including 
his service duties as a clerk.  Although several physicians 
have indicated that the veteran is currently unable to pursue 
heavy labor, such is stated to be due to his cervical spine 
disability which is not service connected.  Specifically, SSA 
reports indicate unemployability due to cervical rather than 
lumbar spine problems.  No physician has opined that the 
veteran is unemployable solely by reason of his lumbar spine 
disability, and the veteran has testified that he stopped 
working after a progressive loss of feeling in his hands due 
to his cervical spine disorder.  

The veteran has completed three years of college and there is 
no evidence of failed vocational rehabilitation efforts in 
this case.  Although he has reported that SSA found him 
unable to do even sedentary work, the SSA records reflect 
evaluation of his cervical spine disability.  A physician's 
comment pertinent to the lumbar spine notes limitations and 
that the veteran would need retraining and would be 
restricted from heavy labor, not that he is unemployable.

Specifically of note are more recent records.  For instance, 
a VA report dated in August 1997 indicates only that the 
veteran was limited from gainful employment as a laborer.  
Additionally, a September 1997 statement from a recent VA 
examiner notes that there was no organic evidence to limit 
gainful occupation based on the veteran's lumbar spine 
disability, and that such was not precluded.  In sum, the 
available competent evidence does not show the veteran is 
unemployable due to his lumbar spine disability, only that he 
is restricted from heavy labor and that in combination with 
his cervical problems he may have difficulty with even 
sedentary employment.  The only evidence refuting that 
conclusion are statements made by the veteran.  As lay 
statements, they do not constitute a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  For the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to TDIU.  The benefit 
sought on appeal is accordingly denied.


ORDER

No CUE exists in an RO rating action dated in February 1973.

Service connection for PTSD is denied.

Entitlement to TDIU is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 
- 38 -


- 1 -


